DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,431,918.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader recitation of claim 1 of U.S. Patent No. 11,431,918.  A mapping of the corresponding claims appears below.

Regarding claim 1, claim 1 is a broader recitation of claim 1 of US 11,431,918.  Please see the chart below
Present application (17/852,131)
Reference Patent (11,431,918)
Notes
A system for facilitating high dynamic range (HDR) image capture, comprising:  
A system for facilitating high dynamic range (HDR) image capture, comprising:  
Identical
An image sensor array comprising a plurality of sensor pixels; one or more processors; and one or more hardware storage devices storing instructions that are executable by the one or more processors to configure the system to: perform a split long exposure operation, comprising: 
A single photon avalanche diode (SPAD) array comprising a plurality of SPAD pixels; one or more processors; and one or more hardware storage devices storing instructions that are executable by the one or more processors to configure the system to: perform a split long exposure operation, comprising:
Broader recitation
Applying a first set of long exposure shutter operations to configure each sensor pixel of the image sensor array to enable photon detection; and 
Applying a first set of long exposure shutter operations to configure each SPAD pixel of the SPAD array to enable photon detection; and
Broader recitation 
Applying a second set of long exposure shutter operations to configure each sensor pixel of the image sensor array to enable photon detection, wherein a time period intervenes between the applying of the first set of long exposure shutter operations and the applying of the second set of long exposure shutter operations;
Applying a second set of long exposure shutter operations to configure each SPAD pixel of the SAPD array to enable photon detection, wherein a time period intervenes between the applying of the first set of long exposure shutter operations and the applying of the second set of long exposure shutter operations;
Broader recitation 
Perform a short exposure operation, comprising: applying a set of short exposure shutter operations to configure each sensor pixel of the image sensor array to enable photon detection, the set of short exposure shutter operations being applied during the time period that intervenes between the applying of the first set of long exposure shutter operations and the applying of the second set of long exposure shutter operations; and generate an image based at least on a number of photons detected during the split long exposure operation and a number of photons detected during the short exposure operation.
Perform a short exposure operation, comprising: applying a set of short exposure shutter operations to configure each SPAD pixel of the SPAD array to enable photon detection, the set of short exposure shutter operations being applied during the time period that intervenes between the applying of the first set of long exposure shutter operations and the applying of the second set of long exposure shutter operations; and generate an image based at least on a number of photons detected during the split long exposure operation and a number of photons detected during the short exposure operation.
Broader recitation 


Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,431,918.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application is a broader recitation of claim 2 of U.S. Patent No. 11,431,918.  

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,431,918.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 of the instant application is a broader recitation of claim 3 of U.S. Patent No. 11,431,918.  

Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,431,918.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 4 of the instant application is a broader recitation of claim 4 of U.S. Patent No. 11,431,918.  

Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,431,918.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 5 of the instant application is a broader recitation of claim 5 of U.S. Patent No. 11,431,918.  

Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,431,918.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 6 of the instant application is a broader recitation of claim 6 of U.S. Patent No. 11,431,918.  

Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,431,918.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 7 of the instant application is a broader recitation of claim 7 of U.S. Patent No. 11,431,918.  

Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,431,918.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 of the instant application is a broader recitation of claim 8 of U.S. Patent No. 11,431,918.  

Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,431,918.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 9 of the instant application is a broader recitation of claim 9 of U.S. Patent No. 11,431,918.  

Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,431,918.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 10 of the instant application is a broader recitation of claim 10 of U.S. Patent No. 11,431,918.  

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,431,918.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant application is a broader recitation of claim 11 of U.S. Patent No. 11,431,918.  A mapping of the corresponding claims appears below.

Regarding claim 19, claim 19 is a broader recitation of claim 11 of US 11,431,918.  Please see the chart below
Present application (17/852,131)
Reference Patent (11,431,918)
Notes
A method for facilitating high dynamic range (HDR) image capture, comprising:  
A method for facilitating high dynamic range (HDR) image capture, comprising:  
Identical
performing a split long exposure operation, comprising: 
performing a split long exposure operation, comprising:
Broader recitation
Applying a first set of long exposure shutter operations to configure each sensor pixel of the image sensor array to enable photon detection; and 
Applying a first set of long exposure shutter operations to configure each SPAD pixel of the SPAD array to enable photon detection; and
Broader recitation 
Applying a second set of long exposure shutter operations to configure each sensor pixel of the image sensor array to enable photon detection, wherein a time period intervenes between the applying of the first set of long exposure shutter operations and the applying of the second set of long exposure shutter operations;
Applying a second set of long exposure shutter operations to configure each SPAD pixel of the SAPD array to enable photon detection, wherein a time period intervenes between the applying of the first set of long exposure shutter operations and the applying of the second set of long exposure shutter operations;
Broader recitation 
Performing a short exposure operation, comprising: applying a set of short exposure shutter operations to configure each sensor pixel of the image sensor array to enable photon detection, the set of short exposure shutter operations being applied during the time period that intervenes between the applying of the first set of long exposure shutter operations and the applying of the second set of long exposure shutter operations; and generating an image based at least on a number of photons detected during the split long exposure operation and a number of photons detected during the short exposure operation.
Performing a short exposure operation, comprising: applying a set of short exposure shutter operations to configure each SPAD pixel of the SPAD array to enable photon detection, the set of short exposure shutter operations being applied during the time period that intervenes between the applying of the first set of long exposure shutter operations and the applying of the second set of long exposure shutter operations; and generating an image based at least on a number of photons detected during the split long exposure operation and a number of photons detected during the short exposure operation.
Broader recitation 


Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,431,918.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20 of the instant application is a broader recitation of claim 12 of U.S. Patent No. 11,431,918.  


Allowable Subject Matter
Claims 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 11-18, the prior art does not disclose a system for facilitating high dynamic range (HDR) image capture having the specific limitations disclosed in claims 1-10, wherein the system comprises: an image sensor array comprising a plurality of sensor pixels; one or more processors; and one or more hardware storage devices storing instructions that are executable by the one or more processors to configure the system to: perform a first short exposure operation comprising applying a first set of short exposure shutter operations to configure each sensor pixel of the image sensor array to enable photon detection; perform a long exposure operation comprising applying a set of long exposure shutter operations to configure each sensor pixel of an image sensor array to enable photon detection; generate a first image based at least on a number of photons detected during the first short exposure operation and the long exposure operation; perform a second short exposure operation comprising applying a second set of short exposure shutter operations to configure each sensor pixel of the image sensor array to enable photon detection, wherein the set of long exposure shutter operations is applied during a time period that intervenes between the applying of the first set of short exposure shutter operations and the applying of the second set of short exposure shutter operations; and generate a second image based at least on a number of photons detected during the long exposure operation and the second short exposure operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gnecchi US 2021/0092275 discloses an imaging device including single photon avalanche diode photodetectors and operating with multiple subexposures to increase dynamic range.
Gupta et al. US 2021/0319606 discloses an imaging device including single photon avalanche diode photodetectors for high dynamic range quanta burst imaging.
McGarvey US 2021/0351222 discloses an imaging device including single photon avalanche diodes arranged in a one dimensional or two dimensional array.
Price et al. US 2019/0305018 discloses a spatially multiplexed image sensor for capturing high dynamic range images.
Price et al. US 11,075,234 discloses a spatially multiplexed image sensor for capturing high dynamic range images.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699